Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-22-2006

Jones v. Brown
Precedential or Non-Precedential: Precedential

Docket No. 03-3823




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Jones v. Brown" (2006). 2006 Decisions. Paper 390.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/390


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      IN THE UNITED STATES COURT
                   OF APPEALS FOR THE THIRD CIRCUIT


                                  NO. 03-3823


                              RONALD C. JONES,
                                        Appellant
                                    v.

      M. BROWN, Internal Affairs Ofc.; S. SOOTKOOS, Associate Warden;
                      ROY L. HENDRICKS, Warden




                       On Appeal From the United States
                                   District Court
                          For the District of New Jersey
                      (D.C. Civil Action No. 02-cv-03045)
                    District Judge: Hon. Garrett E. Brown, Jr.




                           NOS. 04-4426 and 04-4493
                                 ___________

                   JAMAAL W. ALLAH; KEVIN JACKSON;
                          LENNIE KIRKLAND

                                        v.

      *RICHARD J. CODEY, Acting Governor, N.J.(Official Capacity);
            JAMES MCGREEVEY(Personal/Individual Capacity);
DEVON BROWN,Commissioner, Dept. of Corr., N.J. (Official/Personal/ & Individual
   Capacity); TERRANCE MOORE, Administrator, East Jersey State Prison,
            Rahway, N.J.(Official/Personal & Individual Capacity);
        JOHN/JANE DOES (Official/Personal &Individual Capacity);
                ROY L. HENDRICKS; ROBERT SHABBICK;
                          WAYNE SANDERSON
                              *(Pursuant to F.R.A.P. 43(c))

                   Devon Brown, Terrance Moore, Roy L. Hendricks,
                         Robert Shabbick, Wayne Sanderson
                                                   Appellants in No. 04-4426

                    Jamaal W. Allah; Kevin Jackson; Lennie Kirklan,
                                                     Appellants in No. 04-4493




                           On Appeal From the United States
                      District Court For the District of New Jersey
                          (D.C. Civil Action No. 02-cv-05298)
                         District Judge: Hon. William H. Walls


                                  Argued April 25, 2006

                        BEFORE: FUENTES, STAPLETON and
                            ALARCON, Circuit Judges*

                             (Opinion Filed August 24, 2006)


Ronald C. Jones (Argued)
Northern State Prison
168 Frontage Road
P.O. Box 2300
Newark, NJ 07114-2300
 Appellant Pro Se in No. 03-3823

Peter C. Harvey
Patrick DeAlmeida
Christopher C. Josephson (Argued)
Office of New Jersey Attorney General


   *
     Hon. Arthur L. Alarcon, Senior United States Circuit Judge for the Ninth Circuit,
sitting by designation.
P.O. Box 112
Richard J. Hughes Justice Complex
Trenton, NJ 08625
 Attorneys for Appellants in No. 04-4426 and Appellees in Nos. 03-3823 and 04-4493

Shavar D. Jeffries (Argued)
Seton Hall Law School
833 McCarter Highway
Newark, NJ 07102
 Attorney for Appellants in No. 04-4493 and Appellees in No. 04-4426

Gerald J. Pappert
Calvin R. Koons
John O.J. Shellenberger
John G. Knorr, III
Office of Attorney General of Pennsylvania
15th Floor - Strawberry Square
Harrisburg, PA 17120
 Attorneys for Amicus Curiae
 Commonwealth of Pennsylvania
 Amicus Appellant in No. 04-4426 and Amicus Appellee in Nos. 03-3823 and 04-4493

Aaron Christopher Wheeler
James S. Pavlichko
Derrick Dale Fontroy
Theodore B. Savage
Graterford SCI
P.O. Box 244
Graterford, PA 19426
 Pro Se Amici Appellees in Nos. 03-3823 and 04-4426

Edward L. Barocas
American Civil Liberties Union of New Jersey Foundation
P.O. Box 750
Newark, NJ 07101
 Attorney for ACLU NJ and Association of Criminal Defense Lawyers
 Amici Appellants in No. 04-4426 and Amici Appellees in Nos. 03-3823 and 04-4493
                    ORDER AMENDING PUBLISHED OPINION


STAPLETON, Circuit Judge:


       IT IS ORDERED that the attorney listing for appellants in No. 04-4493 and
appellees in No. 04-4426 in the caption of the published Opinion in the above matters
filed August 24, 2006, be amended as follows:

Shavar D. Jeffries (Argued)
Risa M. David
Kelly A. Day
Seton Hall Law School
833 McCarter Highway
Newark, NJ 07102
 and
Lawrence S. Lustberg
Gibbons, Del Deo, Dolan, Griffinger & Vecchione
One Riverfront Plaza
Newark, NJ 07102
 Attorneys for Appellants in No. 04-4493 and Appellees in
 No. 04-4426.

                                  By the Court,


                                   /s/ Walter K. Stapleton
                                  United States Circuit Judge

DATED: September 22, 2006